DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 02/10/2021.
Claims 1-5, 7-10, 17, 18, 26, 27, 34, 36, 39, 43-45, and 47 are pending.
Claims 1, 17, 18, 26, 27, 34, 36, 39, 43-45, and 47 are withdrawn as being drawn to non-elected groups or species.
Claims 2-5 and 7-10 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 7-10 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedrowski et al (US 20140004214) and Cho et al (Food and Function)(IDS Reference).
Kedrowski teaches extraction of seeds, including cranberry and raspberry seeds utilizing the method of Kedrowski (see entire document, for instance, [0003]).  Kedrowski exemplifies extracting cranberry seeds by the method of example II, said method including using a 70% methanol/ 30% water solution for 30 minutes, stirring the 
Kedrowski, while teaching the instantly claimed method, and teaching that the method can be utilized on raspberry seeds, does not exemplify utilizing raspberry seeds, and further, does not identify choosing the ellagitannin.
Cho teaches that ellagitannin is an abundant component of raspberry seeds, wherein ellagitannins are particularly useful for their cancer related activity. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize raspberry seeds in the method of Kedrowski.  One would have been motivated to do so since Kedrowski directly teaches that raspberry seeds can be utilized (see entire document, for instance, [0003]).  Further, one would have been motivated to isolate the ellagitannin from the raspberry seeds since Cho identifies that not only are raspberry seeds abundant with ellagitannins, but ellagitannins are particularly useful for their cancer relative activity.  As such, one would have been motivated to use what Cho identifies as a waste product, the raspberry seeds, to extract a useful and valuable component, namely, ellagitannins.  
It is noted that when the fraction selected includes the ellagitannins, the fraction would have the properties that Applicant claims since a product cannot be separated from its properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611